—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered January 8, 2001, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor engaged in prejudicial conduct in cross-examining him and on summation are largely unpreserved for appellate review (see CPL 470.05 [2]; People v Rupnarain, 299 AD2d 498 [2002], lv denied 99 NY2d 619 [2003]; People v Morel, 297 AD2d 757 [2002], lv denied 99 NY2d 561 [2002]). In any event, the allegedly improper conduct did not result in reversible error (see People v Hunte, 276 AD2d 717 [2000]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.